DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted/amended claims 3-5, 7, 10-11, 13, 15-18, and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added claim language with respect to the magnets, configuration of the conduit, and valve presents an entirely new embodiment that Examiner surely would have presented an election of species thereon.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3-5, 7, 10-11, 13, 15-18, and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Should a generic or linking claim be found allowable, surely rejoinder will occur.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 6,14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, this claim is dependent upon claim 1.  Claim 1, claims that the certain conduits are coupled to each other along their lengths and are non-concentric with respect to each other.  Claims 4 claims that these certain conduits are twisted around each other along their lengths.  This claim language creates an indefiniteness issue as the conduits may thereby be considered to be helically concentric thereby creating the indefiniteness issue.
Regarding claim 6, claim 6 recites the limitation "the processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, Applicant claims in lines 24, 37, and 46, “wherein the…conduit at least one of…”  This claim language does not grammatically make sense and thereby creates and indefiniteness issue thereof.
Claim 19 is rejected for depending upon claim 14 and thereby containing all the indefiniteness issues thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20090120460 to Hekman et al. (Hekman) in view of U.S. Patent No. 7,836,543 to Field et al. (Field).
Regarding claims 1, 8-9, 12, 14, and 19, Hekman teaches a cleaning apparatus (Fig. 2, generally) comprising an electrolytic cell (Fig. 2, part 208) comprising: an anode compartment (Fig. 6, part 604) with anode (Fig. 6, part 610); a cathode compartment 
Field teaches a cleaning apparatus (Fig. 10 B, generally) comprising multiple fluid conditioning systems with multiple conduits coming there off (Fig. 2, generally; Fig. 6, generally; Fig. 13, at the Valve), wherein the multiple fluid flows run next to each other (Fig. 11, generally) all in order to better clean and disinfect a surface thereof (col. 2, ll. 31-34).
Therefore it would have been obvious to one having ordinary skill at the time of filing to have modified the invention of Hekman with the multiple fluid conditioning systems with conduits, valves, and configuration thereof Field all in order to achieve the predictable result of better cleaning and disinfecting a surface thereof.
The claim language with respect to the electrolyte solution in claims 1, 8, and 14 is regarded as intended use as Applicant is claiming a cleaning apparatus and not a usable fluid, does not require further structural limitations, and because the apparatus of Hekman in view of Field is capable of performing this intended use, the limitations of the claim are considered to be met.
The claim language in claim 12, regarding “wherein when the electrolytic operates, the cathode compartment releases more fluid that is not recirculated through .

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and wherein any 35 USC 112 issues are corrected.

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
Applicant’s primary argument is that the prior art to Price does not address the newly added claim limitations with respect to the fluid conditioning system as now claimed.  
Examiner agrees, however, upon additional search and consideration the prior art to Hekman in view of Field has now be applied against many of the claims as current including a rejection thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711